Citation Nr: 9926236	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of infectious hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a compensable evaluation 
for hepatitis.  However, following the veteran's notice of 
disagreement, he was provided a fee-basis examination and a 
personal hearing in September 1998, and the RO thereafter 
granted an increased evaluation to 10 percent.


REMAND

The veteran is shown to have had an episode of what was 
referred to as viral hepatitis during service in February 
1956.  He was apparently hospitalized for a period of time 
and then returned to duty.  The July 1956 physical 
examination for service separation noted that all systems 
were clinically normal.  The veteran was noted to have had 
jaundice in February 1956 with no recurrence, no 
complications, and no sequelae.  

The veteran filed a claim for service connection for 
"jaundice" in September 1956.  He was provided a special 
gastrointestinal VA examination in October 1956.  His service 
history of illness was reviewed and liver function tests were 
normal.  The diagnosis was history of infectious hepatitis, 
"no residuals found."  Based upon this information, the RO in 
Cleveland, Ohio, granted service connection for residuals of 
infectious hepatitis with a noncompensable evaluation and 
that evaluation has remained in effect until the rating in 
March 1999 which increased the evaluation to 10 percent.

There is little or no evidence of chronic liver problems or 
other residuals of hepatitis for a lengthy period after 
service separation.  Private medical records indicate the 
veteran was admitted to a private hospital in January 1971 
with a diagnosis of infectious hepatitis.  Possible cirrhosis 
of the liver was also noted.  A VA examination from February 
1973 again noted only a history of infectious hepatitis with 
no noted residuals.  

The veteran requested an increased evaluation for residuals 
of hepatitis in October 1997 following a VA hospitalization 
for a fractured left proximal humerus and distal left radius.  
However, records of that hospitalization indicate that the 
veteran had a long history of alcohol and heroin addiction 
with chronic alcoholic liver disease.  It was also noted that 
he was hepatitis "C positive."  Also noted was Methadone 
withdrawal, peripheral neuropathy, a sacral decubitus ulcer, 
hypertension, and other problems.  

While the Board may not make medical conclusions, private 
laboratory testing, including liver function studies 
performed in March 1998, appear to reveal serology results 
showing that the veteran had hepatitis A in the past which is 
resolved, had hepatitis B in the past which is resolved, and 
has chronic hepatitis C.  The most recent fee-basis VA 
examination from September 1998 also had liver function tests 
but the examination report makes no comment upon them.  That 
fee-basis examination accurately notes that serologic testing 
for hepatitis B and C were not available at the time the 
veteran had "viral hepatitis" in February 1956.  The 
diagnosis from this recent examination was hepatitis C.  This 
physician noted that the veteran told him that he had chronic 
hepatitis B and C but that he was not taking any medication 
nor had he been placed on a waiting list for a hepatic 
transplant.  This physician also wrote that although symptoms 
of generalized lethargy and fatigue may be consistent with 
chronic hepatitis, the veteran lacked other signs and 
symptoms of chronic active hepatitis.  Significantly, while 
the examiner stated that the viral hepatitis which began 
while the veteran was stationed in Korea in 1955 was later 
confirmed as Hepatitis C, he noted that no medical records 
were available for his review.  Accordingly, the basis for 
his opinion as to the most probable type of hepatitis the 
veteran had in service is not clear.

While serological testing for subtypes of hepatitis was not 
available when the veteran first contracted hepatitis in 
February 1956, a careful review of the all medical evidence 
on file might reasonably allow a trained hepatologist to 
provide an opinion of the most probable type of hepatitis the 
veteran had during service and whether that hepatitis was 
chronic, and whether it left residual disability.  
Consideration must be given to the facts that the service 
separation examination and the first examination after 
service resulted in no findings of hepatic residuals and the 
absence of any evidence of chronic hepatitis for many years 
after service.  Consideration must also be given the 
veteran's documented history of heroin addiction, and the 
possibility of contracting a chronic hepatitis from IV drug 
abuse, entirely unrelated to service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of a claim for an evaluation in 
excess of 10 percent for residuals of 
hepatitis.  Anything submitted should be 
added to the claims folder.  

2.  The veteran's claims folder should be 
submitted to a specialist in diseases of 
the liver for review and production of an 
opinion.  If, in conjunction with the 
review, the physician feels it necessary 
to conduct an examination of the veteran, 
with additional liver function studies or 
other serologies, then such examination 
should be scheduled and conducted at the 
physician's request.  With or without 
such examination, the physician is 
requested to express an opinion on the 
following questions:  (1) What was the 
most likely form of hepatitis that the 
veteran manifested during service in 
1956?  (2) Did hepatitis from service 
likely result in any chronic residuals 
(if so, please identify)?  (3) If chronic 
hepatitis C is now present, is hepatitis 
C related to the hepatitis manifested in 
service or was it caused by the hepatitis 
the veteran had in service?  Such 
opinions should be accompanied by a 
detailed explanation of reasons and bases 
supporting each opinion.  The physician 
is requested to provide a basic 
discussion of the differences between 
hepatitis A, B and C and a complete 
discussion of what the veteran's liver 
function studies reveal about the types 
of hepatitis the veteran has had.

3.  After completion of the above 
development, the RO should review the 
report to see that it sufficiently 
answers the questions asked in the above 
paragraph.  If any questions presented 
(or raised from the report itself) remain 
unanswered, the RO should promptly 
request this physician to provide answers 
to any additional questions necessary to 
a disposition of this case.  Thereafter, 
the RO should readjudicate the veteran's 
claim.  If full benefits on appeal are 
not allowed, a supplemental statement of 
the case should be issued and be provided 
to the veteran and his representative for 
an opportunity to reply.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


